                UNITED STATES DISTRICT COURT EASTERN DISTRICT OF
                                   WISCONSIN

THE DRAGONWOOD CONSERVANCY,        )
 PLEGUAR CORPORATION, TERRY CULLEN )
           Plaintiff,              )
                                   )
vs.                                )
                                   )
PAUL FELICIAN, PHIL SIMMERT II,    )                            Case No. 2:16-cv-00534-NJ
JANE AND JOHN DOE,                 )
CITY OF MILWAUKEE AND              )                            Judge N. Joseph
ABC INSURANCE COMPANY              )
           Defendants.             )


                            PRETRIAL REPORT PURSUANT TO CIVIL L.R. 16(c)


A. SUMMARY OF THE FACTS

          A significant portion of the facts in this case remain undisputed, and are derived directly

from Judge Jones’ prior Orders on Defendants’ Motions For Summary Judgment [EDoc 62 & 71].

            Mr. Cullen was the principal director of The Dragonwood Conservancy, Inc., [a 501c3

entity homed in Eustis, Florida]. [E-Doc#62, p. 3] Cullen also ran [part of the] conservation

operations out of the 17th Street and 13th Street properties. [EDoc#62, pp2-3]. 1

          At all times material hereto, Lt. Felician and Det. Simmert, were acting in the course and

scope of their employment and under color of law as City of Milwaukee police officers.

          Detective Simmert applied for and obtained a warrant to search the 13th Street and the 17th

Street properties; the warrant indicated that there was probable cause to believe that the properties

contained evidence relating to the unlawful possession of endangered or threatened species. [E-

Doc#62 @ pp5,19]. The warrant described the “objects of the search” as:




1
    Cullen is also the sole owner of Pleguar Corp.

                                             1
              Case 2:16-cv-00534-NJ Filed 10/26/20 Page 1 of 48 Document 139
             •   Reptiles including but not exclusive of Chinese Alligators or Chinese Crocodiles.
             •   Python or Anaconda snakes.
             •   Spiders and turtles.
             •   Items commonly associated with the breeding, transport, and care
                 of the above listed animals. This would include items like heat lamps, cages, and
                  warming rocks.
             •   Other endangered or threatened species not included on this list [in violation of sec.
                 29.604, Stats.; E-Doc#62, p.5] 1

        The search warrant was executed by Defendant on/after May 12, 2010. [E-Doc#62, p.5]

Lt. Felician was the on-scene commander in charge.

        Inside the 17th & 13th Street properties, officers located and seized a variety of animals

including reptiles. [E-Doc#62, p.6] Lt. Felician or Det. Simmert either personally or through the

direction of others caused openings to be cut in the two properties to allow the removal of the large

containers for the creatures at various property levels. [Edoc28 at pp6-7, 13] In total, more than

200 animals were seized. [E-Doc#62, p7].            A ‘police hold’ was put on the animals by Det

Simmer and/or Lt Felician.

        The Court has ruled that the warrants were properly supported by probable cause and

identified certain animals to be seized. However he also ruled that the warrants further listed

animals without any basis to believe they were endangered or threatened under Wisconsin law, or

otherwise associated with illegal activities. [E-Doc#62 @ p20]. Although the warrant

specifically described items to be seized- the list encompassed items beyond the scope of the crime

under investigation. [E-Doc#62 @ pp19]. It was ruled that the warrants were unconstitutionally

overbroad, providing officers with too much discretion over which animals to seize and resulting

in dozens of animals being seized without a valid warrant. [E-Doc#62 @ p20].

        It was further ruled that the Defendants’ reasons for seizing animals did not justify the

seizure of all of the animals. [E-Doc#62 at pp20-21] and ruled that “no reasonable officer could

believe” that every animal was being kept in violation of city ordinances or mistreated in violation


1
  Note: Simmert also executed a search warrant with virtually identical terms, at Plaintiffs’ “KK” Property, which
was obtained by a Detective Unger.


                                           2
            Case 2:16-cv-00534-NJ Filed 10/26/20 Page 2 of 48 Document 139
of state law. [E-Doc#62 @ p22].1 Therefore Defendants seized animals plainly outside the scope

of the warrants [E-Doc#62 @ pp21]; and that “no reasonable officer could have believed that he

could seize each and every one of the plaintiffs’ animals”. E-Doc#62 @ p21]. Defendants

“forging ahead without properly planning for handling of the animals, was objectively
                                                                         2
unreasonable under the circumstances”. [E-Doc#62 at p.28].

        Roughly two months after the wholesale seizure of the animals -on July 13, 2010- Mr.

Cullen moved the Circuit Court to return the seized animals, and restrain any movement of the

animals until further order of the court. [E-Doc#71 p3] Plaintiffs’ ownership rights were then

terminated by the state court process, which did not provide them a reasonable opportunity to

contest the seizure. [E-Doc#71, pp14, 16-17].

        Cullen was not convicted of any crime. The animals were never returned to Plaintiffs.

        Plaintiffs now claim money damages from being subject to unreasonable searches and

seizures by the Defendants. The damages include the value of the animals seized; the value of

progeny lost; the loss of income from events; damages to real property; damage to (and loss of)

personal property; as well as damages to Plaintiff personally (including the mental and emotional

pain and suffering, loss of reputation, and loss of enjoyment of life).

        Defendants deny that any and all searches and seizures were unreasonable in any way.



B. STATEMENT OF ISSUES

                 1.     Whether (either or both) Defendants conducted a search of Plaintiffs’
                 property in an unreasonable manner.


1
  Jones also ruled that the “plain-view” exception to the warrant requirement did not support seizure of all of
Plaintiffs’ animals [E-Doc#62 @ p20] and that there were no “exigent circumstances” which required the immediate
removal of the animals [E-Doc#62 at p.28].

2
   Lt. Felician admits he was not “specifically” concerned at any time, about Cullen getting the animals back in the
event Cullen was acquitted. Also, both Defendants admit that they sent Plaintiffs’ animals to MADACC knowing that
MADACC would not be able to care for them. A police “hold” was then placed on all the animals after they were
seized.


                                           3
            Case 2:16-cv-00534-NJ Filed 10/26/20 Page 3 of 48 Document 139
          2.     Whether (either or both) Defendants conducted a seizure of any of Plaintiffs’
          property in an unreasonable manner.

          3.      Whether (either or both) Defendants as bystander officers, failed to intervene
          in the unreasonable search of Plaintiffs’ property

          4.      Whether (either or both) Defendants as bystander officers, failed to intervene
          in the unreasonable seizure of Plaintiffs’ property.

          5.      Whether (either or both) Defendants were supervisory officers, who knew
          that an unreasonable search of Plaintiffs’ property was occurring (or was about to
          occur) and either approved, assisted, condoned, and/or purposely ignored it.

          6.      Whether (either or both) Defendants were supervisory officers, who knew
          that an unreasonable seizure of Plaintiffs’ property was occurring (or was about to
          occur) and either approved, assisted, condoned, and/or purposely ignored it.

          7.     What amount of money would fairly and reasonably compensate Plaintiffs for
          the unreasonable search of their property by (either or both) Defendants.

          8.     What amount of money would fairly and reasonably compensate Plaintiffs for
          the unreasonable seizure of their property by (either or both) Defendants?

          9.      What amount of money would fairly and reasonably compensate Plaintiffs for
          (either or both) Defendants’ failure to intervene and prevent the unreasonable search?

          10.     What amount of money would fairly and reasonably compensate Plaintiffs for
          (either or both) Defendant’s failure to supervise and prevent the unreasonable search?

          11.     What amount of money would fairly and reasonably compensate Plaintiffs for
          (either or both) Defendant’s failure to intervene to prevent the unreasonable seizure?

          12.     What amount of money would fairly and reasonably compensate Plaintiffs for
          (either or both) Defendant’s failure to supervise and prevent the unreasonable
          seizure?
          13.     Was the conduct of either or both Defendants malicious or in reckless
          disregard of Plaintiffs’ rights?

          14.    What amount of money, if any, is to be awarded against Defendants as
          punitive damages?


C.   PLAINTIFFS” WITNESS LIST

       1. Plaintiff’s Case-In-Chief:

                                      4
       Case 2:16-cv-00534-NJ Filed 10/26/20 Page 4 of 48 Document 139
   Lewellyn Densmore PHD,
          Texas Tech Univ. Chair Dept. of Biology Sciences,
          Box 43131 Lubbock, TX 79409
          806.742.2715

   James Schauer
          6327 W. Allerton Ave., Greenfield, WI 53220
          414-899-6822

   Paul Felician (adversely)
          c/o City Attorney
   Phil Simmert (adversely)
          c/o City Attorney
   Ivan Wick (adversely)
          c/o City Attorney
   Officer Andrew Moutry (adversely)
          c/o City Attorney


   Mike Graylach
          5716 W. Penninsula Rd., Waterford, WI 53185
          414-817-6863

   Atty. Stephen Glynn [videotaped deposition]
          8488 Woodbriasr Dr., Sarasota FL 34238
          414-221-9600

   Craig Pradarelli,
          1401 Magruder St., El Paso TX 79925
          414.839.8624


   Dave Davenport
          515 St. Lawrence Ave., Janesville, WI 53545
          608-206-9155


   Erik Katz
          5007 25th Ave., Kenosha, WI 53140
          262-577-1810

   Rex Raasch
          5613 Badger Ct., Greendale, WI 53129
          414-630-8668

   Atty. David Halbrooks
          2924 E. Linnwood Ave., Milwaukee, WI 53211
          414-840-0228

   Atty. Josh Levy
          2207 E. Glendale Whitefish Bay, WI 53211
          414-978-5554

   Atty. Curt Harbsmeier
          5120 S. Lakeland Dr. Suite 3, Lakeland, FL 33813
          863-640-7484

   Atty. Tony Cotton

                               5
Case 2:16-cv-00534-NJ Filed 10/26/20 Page 5 of 48 Document 139
          1535 E. Racine Ave. Waukesha
          262-542-4218

   Jane Flint
           2319-2323 S. 13th St.
           Milwaukee, WI
           (414) 704-9911
   Terry Cullen
          3443 S. 17th St./ 3448 S. Kinnickinnic Ave
          Milwaukee, Wi
          (352) 423-0081

2. Expert Witnesses

   Mitchel Kalmanson
          235 S. Maitland Ave. Suite 201 Maitland FL 32751
          407-645-5000

           Mr. Kalmanson is one of the largest and most experience insurers of exotic
   animals in the world (he is affiliated with Lloyd’s Of London, amongst others). He
   has been involved in valuing and insuring exotic animals (including reptiles) for over
   three decades. He has submitted a report of several hundred pages, which details his
   valuation of the Plaintiffs’ animal collection -as to the animals, lost progeny, and lost
   income- as exceeding $22 million.



   John Larsen
          208 Park Blvd. Glenellen, IL 60137
          630-418-0031

           John Larsen is a now retired, former FBI trainer and crime scene
   reconstructionist -amongst other accolades, including having been named the Law
   Enforcement Officer of the Year for the Chicago Region by Congressional Act. His
   reports have been filed in this case, which include his opinions that the Defendants’
   search and seizure was unreasonable, amongst others.
   Bill Ziegler
          14110 W. 167 St. , Homer Glen, IL 60491
          352-804-1003

           Bill Ziegler was called into this case in 2010 by MADACC after the seizures,
   where he personally observed the animals (shortly after being seized by Defendants)
   and opined that virtually all animals were in good-to-very-good-health. About one
   month later he again personally inspected the animals at MADACC, and noted their
   significant deterioration due to being kept in poor conditions at MADACC. Ziegler
   also has a historical, professional relationship with Plaintiffs and is able to give
   testimony about his history with Plaintiffs, along with Plaintiffs’ expertise,
   operations, and breeding prowess.

   Collette Adams,
           500 E Ringgold St, Brownsville, TX 78520


                               6
Case 2:16-cv-00534-NJ Filed 10/26/20 Page 6 of 48 Document 139
          956-546-7187

           Collette Adams is the General Curator at the Gladys Porter Zoo in
   Brownsville, TX and former curator of herpetology. Her zoo had animals on
   breeding loan to Plaintiffs (and received those animals back after they were seized
   herein). She also has had a professional, historical relationship with Plaintiffs and is
   able to is able to give testimony about Plaintiffs’ expertise, operations, and breeding
   prowess.

   William Snyder, MJ Sales, Inc.
          12120 St. Rte. 173, Hebron, IL 60034-0327
          815-648-1463

           Mr. Snyder is a gun broker, and Plaintiffs have filed his estimated values of
   certain guns [which Plaintiffs allege were effectively stolen during the raids, as they
   went missing as the result of the raids, they were never inventoried, and they were
   never returned].


   Chris Lehman, c/o Lehman Construction
          320 E Wilson St, Milwaukee, WI 53207
          414-339-5536

           Mr. Lehman is a general contractor who has given estimates of the cost of
   repairs [resulting from the property damages claimed by Plaintiffs herein].


   Anthony Mader, Hunt’s Floring
          2200 S. 108th St., West Allis, WI 53227
          414.321.7507

           Mr. Mader is a flooring contractor, who has given estimates of the cost of
   repairs [resulting from the property damages claimed by Plaintiffs herein].

   Bert Kelly, Milwaukee Plastering
          3267 S. Springfield Ave., Milwaukee, WI 53207
          414-331-3604

          Mr. Kelly is a plastering and window contractor (amongst others) who has
   given estimates of the cost of repairs [resulting from the property damages claimed
   by Plaintiffs herein


3. Rebuttal Experts

   John Larsen (above)

   Rex Raasch (above): has been disclosed as a potential rebuttal witness, to
   Defendants’ proffered expert witness, Sean Perry

   Danny Connor, dannyconner@retileadventures.net; 830-370-8168; has been disclosed
   as a potential rebuttal witness, to Defendants’ proffered expert witness, Sean Perry


                               7
Case 2:16-cv-00534-NJ Filed 10/26/20 Page 7 of 48 Document 139
               Ryan McVeigh, Executive Director Madison Area Herpetological Society, 608-658-
               4653; Has been disclosed as a potential rebuttal witness, to Defendants’ proffered
               expert witness, Sean Perry




               PLAINTIFFS RESERVE THE RIGHT TO CALL:

               Atty. Bob Dvorak
                       320 E. Buffalo Ste 700, Milwaukee, WI 53202
                       414-271-3400


               Cindy Pamasano, MADACC records custodian
                       3839 W. Burnham St.
                       West Milwaukee, WI 53215
                       (414) 469.8640


               Foundation/Authentication/Impeachment Witnesses

               Any other witness identified by the parties




D.     DEFENDANTS’ WITNESS LIST


       1.      Defendants’ Expert Witness:

       Defendants were to identify any and all expert witnesses by June 30, 2020. [EDoc 89; as

amended May 28, 2020, E-Doc 92]

       Defense has only disclosed one expert witness: Sean Perry.




       2.      Defendants’ Other Witnesses:

       Plaintiffs originally attempted to discover the identity and subject matter of Defendants’ trial

witnesses, per Plaintiffs’ 1st Set of Written Interrogatories issued to Defendant, at Interrogatory #16

which asked Defendants to “Identify all Witnesses -including experts- you may call at trial


                                           8
            Case 2:16-cv-00534-NJ Filed 10/26/20 Page 8 of 48 Document 139
hereof, along with a summary of their anticipated testimony”. Defendants’ response (in July

of 2020) -for the record- continues to be:

       OBJECTION, at this early stage in litigation this information has not been determined,
       subject to said objections please see Defendant’s Rule 26 Disclosures and any and all
       supplements.

       Since then, Plaintiffs by counsel have received several amended disclosures from

Defendants’ Counsel per frcp26, which specifically identified the following witnesses for trial:

                       Officer Wick

                       Erica Lewandowski (DNS)

                       Multiple MFD personnel

                       Asst. City Atty. Jay Unora

                       Ryan Ranker (City Assessor)


       Last Friday -on October 22, 2020- counsel for the parties convened by phone for trial

discussion, including “motions in limine”. Defense Counsel proceeded with lengthy questioning

and vetting of Plaintiffs’ intended trial witnesses and evidence.

       In turn however, when asked to answer the same questions about their trial witnesses and

evidence, Defense Counsel demurred and indicated they were ‘not prepared’ to do so.




E.             LIST OF EXHIBITS

           1. Plaintiff’s Exhibit List




                                          9
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 9 of 48 Document 139
Exhibit #
     1 Dragonwood Video from florida
     2 Video of Croc Hatchlings
     3 Mosaic of animal photos - collage of MPD photos
     4 Dragonwood Mission Statement
     5 Photo: Dogs/pets
     6 Photo: Mooshoo/pet
     7 Standard Operating Procedures
     8 Search warrants (x4)
        8a     13th
        8b     17th Street
        8c     KK
        8d     16th Street MPD vs. Damage (est. 4 photos)
     9 Excerpts of MPD Video footage of walkthrough 13th Street
    10 Photo:
        10a    13St. Street MPD vs. Damage (est. 64 photos)
        10b    16th Street MPD vs. Damage (est. 4 photos)
        10c    17th Street MPD vs. Damage (est. 22 photos)
        10d    S KK Ave. MPD vs. Damage (est. 28 photos)
        10e    Dragonwood Education (est. 29 photos)
        10f    Dragonwood Facility (est. 21 photos).
    11 MADACC documents
        11a    Spreadsheets (of animals and information)
        11b    Spreadsheet (colors) with shipping info
        11c    MPD request for services (“Simmert”)
        11d    Notice of police hold (“Simmert”)
        11e    MADACC status form giant pouch rats
        11f    Atty. Levy email to Cullen with MADACC email
        11g    Cover and atty. Levy email to MADACC 5/19/10
        11h    Affidavit of McDowell – police hold on animals until
        11i    Fax cover and Notice to Atty Levy
        11j    Dead gator photo from MADACC
        11k    Glynn email from ADA; Atty. Levy, Sobel
        11l    Glynn email from ADA re: petition
        11m    Email from AZA regarding placement of animals
        11n    Bronx Zoo spreadsheet, manifest and airway bills
        11o    Comparison photos MPD vs. MADACC (33 comparisons)
        11p    US Fish and Wildlife June 11, 2010 email / MEMO
        11q    photos of animals NOT inventoried (est. 22)
        11r    MADACC “dispositions” (i.e., kill ratio)
        11s    kill dispositions 2010-2011
        11t    Kill dispositions 2011-2012
        11u    kill dispositions 2012-2013
        11v    Email from Atty. Cotton / MADACC 7/20/10

                                      10
       Case 2:16-cv-00534-NJ Filed 10/26/20 Page 10 of 48 Document 139
     12   Animal Ownership Documents
     13   Timeline of Animals Shipped
     14   Glynn Depo Video: - excerpts
     15   Cullen “proposal” for animals
     16   Larsen Report on destruction
     17   Kalmanson Report:
     18   MJ Sales - Gun Estimate
     19   Summary and Contractor damage estimates
          19a      Damage / Repair Estimates Lehman
          19b      Damage / Repair Estimates Bert Kelly
          19c      Damage / Repair Estimates Hunt Flooring
     20   Unrecorded Deed 17th Street
     21   Personal Property Damage Lists
     22   Certified DFI name change: Pleguar
     23   State of Florida Articles Annual Filings for Dragonwood
     24   Property Control Guns Destroyed
     25   Property Control Guns Returned
     26   Judge Donald's 2016 Order For Return (of guns)
     27   DNS Notes
     28   Police Reports for Simmert
     29   Police Reports for Wick
     30   Milwauke Fire Department Records
     31   Prior Affidavits
          31a      Simmert
          31b      Felician
          31c      Wick
     32   Deposition Transcripts - including Jane Flint case
          32a      Simmert
          32b      Felician
          32c      Wick
          32d      Moutry
     33   Ivan Wick email received from USFWL
     34   Bill Ziegler Report prepared for MPD / Dist. Attorney / MADACC
     35   Terry Cullen's complaint re: MPD conduct
     36   US Fish and Wildlife Service Permit Application ICC

 *Plaintiffs respectfully reserve the right to modify above based upon
 Defendants' Pre Trial filings herein; and pending Judge's Decisions




                               11
Case 2:16-cv-00534-NJ Filed 10/26/20 Page 11 of 48 Document 139
F.    DESIGNATION OF DEPOSITION TESTIMONY

         Stephen Glynn, video deposition (excerpted portions)

         Pursuant to Fed. Rule 32(a)(3) Plaintiffs plan to use excerpts of deposition transcripts of

            Lt. Felician taken 2/24/2020 and 10/30/2014 and

            Det. Simmert taken on 2/4/2020 and 10/30/2014.

            Officer Andrew Moutry (taken in 2014 for Et. Dis. Case 2014 CV 333)

         Plaintiffs reserve the right to utilize deposition testimony of witnesses who are deemed
         to be unavailable for trial, as well as for impeachment.



G.      ESTIMATED TIME FOR TRIAL : depending upon the Court’s evidentiary and other
pretrial rulings, Plaintiffs continue to estimate 5 days for their case in chief.



H.    JURY TRIAL

         1. Proposed Voir Dire

         *Plaintiffs respectfully requests and pursuant to Fed. Rule 47(a) that counsel be allowed
         to examine prospective jurors -in addition to the court’s questions- and respectfully
         requests to be heard on this issue and/or to brief it.

            A. Plaintiffs’ Proposed Voir Dire – Topics (not including follow up questions)
                  • Have you ever resided in the City of Milwaukee?
                  • Do you know any of the parties; the lawyers; or potential witnesses?
                  • Have close family members ever been employed by the City or County of
                       Milwaukee?
                  • Have you ever been the victim of a crime?
                           o What were the circumstances?
                           o Would that experience affect your ability to be impartial in this
                              case?
                  • Who lives with you in your household?
                           o Are they employed and if so, what do they do for employment?
                  • Have you or close family members or friends ever worked in law
                       enforcement?


                                       12
        Case 2:16-cv-00534-NJ Filed 10/26/20 Page 12 of 48 Document 139
          •   Would you be inclined to believe a law enforcement officer over
              somebody who is not a law enforcement officer?
          •   What memorable experiences, either good or bad, have you or close
              family members or friends had with law enforcement? And/or with court
              process?
          •   Do you believe that a person who has been treated unfairly has a right to
              bring a lawsuit against a police officer?
          •   There will be testimony in this case about animals (reptiles). Would
              knowing that a person that cares for, houses, and/or rehabilitates animals,
              in and of itself, make you unable to be fair and impartial in deciding the
              facts of this case?
          •   Have you or a close family member or friend ever been accused, arrested
              or convicted of a crime? If so, what are the circumstances?
          •   In this case, Plaintiffs allege in part, that Milwaukee Police Officers
              violated their constitutional rights. Have you or a close family member
              or friend ever experienced what they believed was a violation of
              constitutional rights by law enforcement?
          •   Have you or a close family member ever been an attorney or worked in a
              law firm? If so, who are the attorneys and what was the nature of their
              law practice? Does anybody harbor any bad thoughts or impressions
              about attorneys in general?
          •   Have you or a close family member ever brought a lawsuit against
              somebody else or been sued by somebody else? If so, please give the
              details.
          •   Is there anyone that has heard anything about the facts of this case or any
              of the parties? What have you heard?
          •   Some of the issues that you may be asked to determine in this case involve
              the question of damages; both money damages to compensate Plaintiffs if
              appropriate, and what are called punitive damages, to punish the
              Defendants conduct, if appropriate. Is there anyone on this panel, that for
              whatever reason, would be unable to award significant monies as either
              compensatory or punitive damages, where such damages are justified by
              the evidence?
          •   You as jurors will be instructed to not speak with any other persons while
              this case is pending, and to not do any independent research on your own
              as to the parties, the law, or this case; is this something that everyone can
              do – that is, to follow the court’s instructions in this regard, and to decide
              this case only upon the evidence presented in court?

   2. Topics for voire dire - questioning specific to this case:

   *Plaintiff respectfully requests to supplement their voir dire questions, as the issues
   are narrowed for trial. Plaintiffs suggest that the following topics are proper for
   attorney-directed voir dire: animal ownership and care; gun ownership; affiliations
   with animal-rights organizations or animals shelters; environmentalism and

                               13
Case 2:16-cv-00534-NJ Filed 10/26/20 Page 13 of 48 Document 139
               environmentalists; endangered species; snake haters (or lovers); dog lovers; reptile
               ownership; search warrants; “Tiger King” and animal collectors; breeding animals;
               experience with, or knowledge of veterinarians;




           2. Proposed Jury Instructions


                                              PART I


                                  GENERAL INTRODUCTION


MEMBERS OF THE JURY:


       Now that you have heard all the evidence in this case, it becomes my duty to instruct you

on the law which applies to this case. These instructions will be in three parts.


       First: The instructions on general rules which define and control the jury’s duties in a

               civil case;


       Second: The instructions which state the rules of law which you must apply, that is what

                 each party must prove in its case; and


       Third: Some rules and guidelines for your deliberations and return of your verdict.


       At the conclusion of my instructions, the attorneys for the parties will deliver their closing

arguments followed by the concluding instructions of the Court.


       Copies of these instructions will be available in the jury room for each of you to consult

should you find it necessary.



                                         14
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 14 of 48 Document 139
        It is your duty to find the facts from all the evidence in the case. To those facts you must

apply the law as I give it to you in these instructions whether you agree with the law or not. All of

the instructions are equally important and should be considered together as connected series and

regarded as the law applicable to the case. As jurors, you have no right to disregard or give special

attention to any one of the instructions, or to question the wisdom of any rule of law.


        This case should be considered and decided by you as an action between persons of equal

standing in the community, of equal worth, and holding the same or similar stations in life. In this

case, the Plaintiffs are Dragonwood Conservancy, The Pleguar Corporation, and Terry Cullen,

individually. The Defendants are Lt. Paul Felician and Det. Phillip Simmert, who, at all times

material to the events giving rise to this litigation, were employed as police officers by the City of

Milwaukee.     An individual citizen challenging the conduct of a municipal employee is entitled to

the same fair consideration that you would give any other person seeking redress through the courts.


        As jurors, you should consider and view the evidence in light of your own observations and

experiences in the affairs of life.


        In determining the facts, you should do so from a fair consideration of the evidence. That

means you must not be influenced by prejudice, fear, favor, personal likes or dislikes, opinions or

sympathy.


        In reaching your verdict, you may consider only the testimony and exhibits received in

evidence. Certain things are not evidence and you may not consider them in determining what the

facts are. Those matters and things which are not evidence include the following:


        FIRST:          Arguments and statements by the lawyers for the parties are not evidence.

The lawyers are not witnesses. What they have said in their opening statements served to acquaint

you with the facts they expect the evidence to show. What the attorneys say in their closing



                                         15
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 15 of 48 Document 139
arguments is intended to help you interpret the evidence. You should consider carefully the closing

arguments of the attorneys; however, if the facts as you remember them differ from the way the

lawyers have characterized them, keep in mind that it is your recollection which should control

during your deliberations and not the statements of the attorneys.


       SECOND:         Questions and objections by lawyers are not evidence. The lawyers for the

parties have a duty to object to what they feel are improper questions asked of the witnesses. You

should not draw any conclusions for either side from the fact than an objection was made to any

question and that the witness may not have been permitted to answer it.


       THIRD:          Testimony which has been excluded or stricken, or that you have been

instructed to disregard, is not evidence and must not be considered. In addition, if testimony or

exhibits have been received for a limited purpose, you must follow the limiting instruction given as

to such matters.


       FOURTH:         Anything you may have heard or seen about this case outside the courtroom

must be entirely disregarded by you. You are to decide this case solely on the basis of the evidence

received during the trial.


       If, during the course of this trial, you have gained any impression that I have a feeling one

way or another about this case, then you should completely disregard any such impression because

you, as jurors, are the sole judges of the evidence and the credibility of the witnesses in this case.

My feelings are wholly immaterial. Neither by these instructions, nor by any ruling or remark which

I have made, do I mean to indicate any opinion as to the facts or as to what your verdict should be.

I have a duty to caution or warn an attorney who does something that I believe is not in keeping with

the rules of evidence or procedure. You should not draw any inference for or against any side to

whom I have issued such a caution or warning. You are the sole and exclusive judges of the facts.




                                         16
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 16 of 48 Document 139
        In determining the facts, you are reminded that before each member of the jury was accepted

and sworn to act as a juror, you were asked questions regarding your competency, qualifications,

fairness and freedom from prejudice or sympathy. On the faith of those answers, each of you was

accepted by the parties to serve as a juror. Therefore, those answers are as binding on each of you

now as they were then, and should remain so until the jury is discharged from consideration of this

case.


        Those jurors who may have sat in a criminal case have heard of proof beyond a reasonable

doubt. As I stated in my preliminary instructions, that standard does not apply in a civil case such

as this one and, therefore, you should put it out of your mind.


        In this civil action, the burden is on the Plaintiff to prove every essential element of the

claim(s) by a preponderance of the evidence. If the proof should fail to establish any essential

element of plaintiffs’ claim(s) by a preponderance of the evidence, the jury should find for the

defendant or defendants as to the particular claim under consideration.


        To “establish by a preponderance of the evidence” means to prove that something is more

likely so than not so. In other words, a preponderance of the evidence in the case means such

evidence as, when considered and compared with that opposed to it, has more convincing force, and

produces in your minds a belief that what is sought to be proved is more likely true than not true.

To put it differently, if you were to put plaintiff’s and defendants’ evidence on opposite sides of the

scales, the party with the burden of proof on a given issue would have to make the scales tip

somewhat on its side. This rule does not, of course, require proof to an absolute certainty, since

proof to an absolute certainty is seldom, if ever, possible in any case.


        In determining whether any fact has been proved, you should consider all of the evidence

bearing on the question, regardless of who introduced it.




                                         17
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 17 of 48 Document 139
       The evidence from which you are to determine the facts in order to reach your verdict in this

case consists of:


       FIRST:          The sworn testimony of witnesses, both on direct and cross-examination,

regardless of who called the witness;


       SECOND:         The exhibits which have been received into evidence, regardless of who may

have produced them; and


       THIRD:          Any facts to which the attorneys for the parties have agreed or stipulated.


       Statements and arguments of counsel are not evidence in the case. When, however, the

attorneys on both sides stipulate or agree as to the existence of a fact, the jury must, unless otherwise

instructed, accept the stipulation and regard the fact as proved.


       During the course of the trial, I occasionally may have asked questions of a witness, in order

to bring out facts not then fully covered in the testimony. Please do not assume that I hold any

opinion on the matters to which my questions may have related. Remember that you, as jurors, are

at liberty to disregard all comments of the Court in arriving at your own findings of facts.


       There are two kinds of evidence – direct and circumstantial. Direct evidence is direct proof

of a fact such as the testimony of a person who claims to have personal knowledge, such as an

eyewitness.    Circumstantial evidence, on the other hand, is proof of a chain of facts and

circumstances from which you could find that another act exists even though it has not been proved

directly. The law makes no distinction between the weight to be given either direct or circumstantial

evidence. Therefore, all of the evidence in the case, including circumstantial evidence, should be

considered by you in arriving at your verdict. It is for you to decide whether a fact has been proved

by circumstantial evidence. In making that decision, you must consider all the evidence in the light

of reason, common sense and experience.


                                         18
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 18 of 48 Document 139
       You are to consider only the evidence in the case. But in your consideration of the evidence

you are to limited to the bald statements of the witnesses. In other words, you are not limited to

what you see and hear as the witnesses testify. You are permitted to draw, from facts which you

find have been proven, such reasonable inferences as seem justified int eh light of your experience.


       Inferences are deductions or conclusions which reason and common sense lead the jury to

draw from facts which have been established by the evidence in the case.


       Any notes you may have taken during the trial are only aids to your recollection of the

evidence and testimony. Your notes do not constitute evidence in the case. If you have not taken

notes, you should rely upon your independent recollection of the evidence and not be influenced by

the notes of other jurors. Notes are not entitled to any greater weight than the recollections or

impressions of each juror about the evidence any testimony.


       Certain demonstrative exhibits, such as pictures and objects, may have been shown to you

during the course of the trial. Those exhibits were used by the parties for your convenience to help

explain the facts disclosed by the evidence in the case. They are not themselves evidence or proof

of any facts.


       You, as jurors, are the sole judges of the credibility of the witnesses and the weight their

testimony deserves. You may be guided by the appearance and conduct of each witness or by the

manner in which each witness testifies, or by the character of the testimony given, or by evidence to

the contrary of the testimony given. However, you should not be influenced by any person’s race,

color, religion, national ancestry, or sex.


       You should carefully scrutinize all the testimony given, the circumstances under which each

witness has testified, and every matter in evidence which tends to show whether a witness is worthy

of belief. Consider each witness’s intelligence, motive and state of mind, and demeanor or manner



                                         19
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 19 of 48 Document 139
while on the stand. Consider each witness’s ability to observe the matters as to which he or she has

testified, and whether he or she impresses you as having an accurate recollection of these matters.

Consider also: any relation each witness may bear to either side of the case; the manner in which

each witness might be affected by your verdict; and the extent to which, if at all, each witness is

either supported or contradicted by other evidence in the case.


       In weighing the testimony of a law enforcement officer, you should apply the same standards

as you apply to the testimony of any other witness. The fact that a witness is a law enforcement

officer does not make his or her testimony any more or less credible than the testimony of any other

witness.


       Inconsistencies or discrepancies in the testimony of a witness, or between the testimony of

different witnesses, may or may not cause the jury to discredit such testimony. Two or more persons

witnessing an incident or a transaction may see or hear it differently; innocent mis-recollection, life

failure of recollection, is a common experience. In weighing the effect of a discrepancy, always

consider whether it pertains to a matter of importance or an unimportant detail, and whether the

discrepancy results from innocent error or intentional falsehood.


       A witness may be discredited or impeached by contradictory evidence; or by evidence that

at some other time the witness has said or done something, or has failed to say or do something,

which is inconsistent with the witness’s present testimony; or by evidence that the witness has been

convicted of a crime. If you find the witness’s prior statement is inconsistent with the witness’s

testimony at trial, you may consider the prior statement only in deciding the truthfulness and

accuracy of such witness’s trial testimony. You may not consider the prior statement as evidence of

the matters contained in the prior statement. However, if the prior statement was made under oath,

you may also consider it as evidence of the truth of the matters contained in the prior statement.

Evidence that a witness has been convicted of a felony crime or a misdemeanor crime involving


                                          20
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 20 of 48 Document 139
dishonesty or false statement is to be considered by you only insofar as it may affect the witness’s

credibility. You may not consider this evidence for any other purpose.


        If you believe any witness has been impeached and thus discredited, it is your exclusive

province to give the testimony of that witness such credibility, if any, as you may think is deserves.


        After making your own judgment, you will give the testimony of each witness such weight,

if any, as you may think it deserves.


        In short, you may accept or reject the testimony of any witness in whole or in part.


        The testimony of a witness who volunteers prejudicial information that is both non-

responsive to questions asked and contrary to the witness’s prior statement should be scrutinized

with care and caution. Although pretrial discovery protocols are designed to ascertain all the relevant

facts about which a witness may have knowledge, unfortunately, despite the best of intentions, there

are occasions where all parties may have overlooked that which is obvious and facts are first

presented at trial.


        You are further instructed that it is entirely proper for a lawyer to interview any witness in

preparation for trial. At the same time, it is also entirely proper for parties to meet and confer with

their attorneys regarding such matters as pretrial discovery, including depositions and other matters

related to preparation for trial, and the parties may attend depositions, court hearings, and any other

proceedings related to their case.


        During the trial, certain testimony was presented to you by the reading of deposition and the

showing of a video clip of a witness’s deposition. You should give this testimony the same

consideration you would give it had the witness appeared and testified here in court.


        You are not bound to decide any issue of fact in accordance with the testimony of any number

of witnesses which does not produce in your minds belief in the likelihood of truth, as against the

                                          21
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 21 of 48 Document 139
testimony of a lesser number of witnesses or other evidence which does produce such believe in

your minds.


       The test is not which side brings the greater number of witnesses, or presents the great

quantity of evidence; but which witness, and which evidence, appeals to your minds as being most

accurate, and otherwise trustworthy.


       The law does not require any party to call as witness all persons who may have been present

at any time or place involved in the case, or who may appear to have some knowledge of the matters

in issue at this trial. Nor does the law require any party to produce as exhibits all papers and things

mentioned in the evidence in the case.


              TESTIMONY OF WITNESSES (DECIDING WHAT TO BELIEVE)


You must decide whether the testimony of each of the witnesses is truthful and accurate, in part, in

whole, or not at all. You also must decide what weight, if any, you give to the testimony of each

witness.


In evaluating the testimony of any witness, [including any party to the case,] you may consider,

among other things:


   •   the ability and opportunity the witness had to see, hear, or know the things that the witness

       testified about;

   •   the witness’s memory;

   •   any interest, bias, or prejudice the witness may have;

   •   the witness’s intelligence;

   •   the manner of the witness while testifying;

   •   the witness’s age;

   •   and the reasonableness of the witness’s testimony in light of all the evidence in the case.

                                          22
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 22 of 48 Document 139
                                       EXPERT WITNESSES


You have heard [a witness] [witnesses] give opinions about matters requiring special knowledge or

skill. You should judge this testimony in the same way that you judge the testimony of any other

witness. The fact that such person has given an opinion does not mean that you are required to

accept it. Give the testimony whatever weight you think it deserves, considering the reasons given

for the opinion, the witness’s qualifications, and all of the other evidence in the case.




                                               PART II


                     THE LAW AS RELATED TO PLAINTIFF’S CLAIMS


       In this case, the plaintiffs’ claim damages alleged to have been sustained by the result of

deprivations, under color of state law, of rights secured by the Constitution of the United States and

federal statute protecting the civil rights of all persons within the United States.


       The Federal Civil Rights act under which Plaintiffs bring this suit was enacted by Congress

to enforce the Fourteenth Amendment to the United States Constitution.                 The Fourteenth

Amendment to the Constitution provides that:


        No state shall make or enforce any law which shall abridge the privileges or

        immunities of citizens of the United States; nor shall any State deprive any

        person of life, liberty, or property without due process of law; nor deny to any

        person within its jurisdiction the equal protection of the laws.




                                         23
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 23 of 48 Document 139
        This clause, which makes other parts of the Constitution applicable to the states, guarantees

individuals the right not to be subjected to unreasonable searches and seizures.


        These rights originate in the Fourth Amendment to the United States Constitution, which

provides, in part, that:


        “[t]he right of the people to be secure in their persons, houses, papers and effects

         against unreasonable searches and seizures, shall not be violated…”


        42 US Code, Section 1983, is the Federal Civil Rights statute under which Plaintiffs have

sued, provides that a person may seek relief in a federal court such as this one by way of damages

against any person or persons who, under color of any state law or custom, subjects such person to

the deprivation of any rights, privileges, or immunities secured or protected by the Constitution or

laws of the United States.


        In this case, Plaintiffs claim that Defendants acted unlawfully by performing an unreasonable

search and seizure of their property, by failing to intervene to stop the unreasonable searches and

seizures and failed to supervise others during the unreasonable search and seizures. Defendants deny

that the searches and seizures were unreasonable.


        To succeed on any of their claims, Plaintiffs must prove each of the following elements by a

preponderance of the evidence.


         FIRST:            That Defendants Lt. Felician and/or Det. Simmert acted under

                           authority granted by the State of Wisconsin.


         SECOND:


                       With respect to Defendant Lt. Felician, that he performed acts – or

                failed to act – in a manner which operated to deprive Plaintiffs of one or


                                          24
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 24 of 48 Document 139
               more of his federal constitutional rights, as defined and explained in these

               instructions, by performing an unreasonable search and/or seizure of

               Plaintiffs property;


                      With respect to Defendant Det. Simmert, that he performed acts –

               or failed to act – in a manner which operated to deprive Plaintiffs of one

               or more of his federal constitutional rights, as defined and explained in

               these instructions, by an unreasonable search and/or seizure of Plaintiffs’

               property; and


        THIRD:         As a result of the actions or inactions of Defendant Lt. Felician

        and or Defendant Det. Simmert, the Plaintiffs suffered damages.


       With respect to the first element, because Defendant Lt. Felician and Defendant Det. Simmert

were acting in their official capacity as police officers of the City of Milwaukee at the time of the

acts in question, they were acting under the color of authority of the State of Wisconsin.

Accordingly, the first element is satisfied and you do not need to consider it.


       With respect to the second element, you will have to decide whether any or all Plaintiffs have

proven that they were, in fact, deprived of their federal rights by either Defendant Lt. Felician or

Defendant Det. Simmert (or both). In other words, you must determine: (1) whether any or all

Plaintiffs were, in fact, subjected to an unreasonable search, and/or an unreasonable seizure, by one

or both Defendants; and / or (2) whether one or both Defendants “failed to intervene” to prevent

the unreasonable search and seizure; and / or (3) whether one or both Defendants “failed to

supervise” to prevent the unreasonable search and seizure (as I will instruct you). In order to

facilitate your decision on these issues, in the next section, I will instruct you on the specific law

relating to those matters.




                                         25
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 25 of 48 Document 139
       Finally, if you find that Defendants did violate Plaintiffs’ federal rights, then you must

consider the third element: what, if any, damages Plaintiffs have shown that they are entitled to. In

the next section, I will provide you with some guidance on how to compute damages. However, if

you determine that Plaintiffs have not carried its burden to establish one or more of the alleged

violations of their rights, then you do not need to even consider the question of damages on such

claim(s).


       To reach a completed verdict in this case, you will have to answer a series of questions

found in the Special Verdict Form prepared for your convenience. There are ___ questions on the

Special Verdict Form that have been divided into several sub-parts which correspond with each of

Plaintiffs’ claims along with its claim for punitive damages.


       You are cautioned that, although the Special Verdict Form contains ___ questions,

ultimately it may not become necessary for you to answer every question. Rather, many of the

questions are preceded by notes which provide guidance about whether or not you are required to

answer the particular question that follows the note. Therefore, should read the prefatory notes very

carefully to ensure that you only answer those questions that you are required to answer and leave

unanswered any question that you were not required to answer.


       With the benefit of a general overview of Plaintiffs claims and the Special Verdict Form, I

will now give you more detailed instructions relating to the law applicable to each of the questions

you must answer to resolve Plaintiffs’ claims. You, the jury, must apply these instructions to the

evidence presented at trial.


_____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to


                                           26
            Case 2:16-cv-00534-NJ Filed 10/26/20 Page 26 of 48 Document 139
                 UNREASONABLE SEARCH CLAIM AGAINST DEFENDANTS


       In this case, Plaintiffs claim that Defendant Lt. Felician and/or Defendant Det. Simmert

conducted an unreasonable search of Plaintiffs’ property. Defendants deny conducting an

unreasonable search of Plaintiffs property.


       The Fourth Amendment incorporates the right to be secure against unreasonable searches.

In evaluating the constitutionality of a given search, one must consider the scope of the particular

intrusion, the planning that took place prior to the execution of search warrant, the manner in

which it was conducted, the justification for initiating it, and the place where it is conducted.

The search must be conducted and executed in a reasonable manner. Searches that result in the

excessive or unnecessary destruction of property committed during the course of the searches

constitutes an unreasonable search and violates the Fourth Amendment.


       If you find that Plaintiffs have proven by the preponderance of evidence, that (either or

both) Defendants violated any Plaintiff’s constitutional right to be free of unreasonable searches,

then you should find for Plaintiffs, and go on to consider the question of damages.


       If on the other hand, you find that Plaintiffs have failed to prove their claim of an

unreasonable search, by a preponderance of the evidence, then you should find for Defendants.


____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         27
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 27 of 48 Document 139
        UNREASONABLE SEIZURE CLAIM AGAINST DEFENDANTS


       In this case, Plaintiffs claim that Defendant Lt. Felician and/or Defendant Det. Simmert

conducted an unreasonable seizure of Plaintiffs’ property. Defendants deny conducting an

unreasonable seizure of Plaintiffs property.


       The Fourth Amendment incorporates the right to be secure against unreasonable seizures.

A person “seizes” property when the person takes possession of or controls the property, in a

manner that meaningfully interferes with the Plaintiffs’ rights to possess their property. This

deprivation of property may occur at the time of the initial seizure and or be followed by the refusal

or failure to return the seized property. The seizure must be reasonable. The seizure of property

outside the scope of a search warrant is unreasonable.


       In evaluating the constitutionality of a given seizure, one must consider the scope of the

particular seizure, the manner in which it was conducted, the justification for initiating it, and the

place where it is conducted. The seizure must be conducted and executed in a reasonable manner

if it is unreasonable and violates the Fourth Amendment.


____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         28
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 28 of 48 Document 139
                   FAILURE TO INTERVENE AGAINST DEFENDANTS


       To succeed on this claim, Plaintiffs must prove each of the following elements by a

preponderance of the evidence:


       FIRST:          That (either or both) Defendants -and/or unnamed persons under the

       authority of either defendant - conducted an unreasonable search or seizure of Plaintiffs’

       property;


       SECOND:         That (either or both) Defendants knew that the search or seizure was

unreasonable;


       THIRD:          That (either or both) Defendants had a realistic opportunity to stop the

                       unreasonable search or seizure;


       FOURTH:         That (either or both) Defendants did not stop the search or seizure despite

                       the opportunity to do so; and


       FIFTH:          That the failure to act caused harm to Plaintiffs.


       If you find that Plaintiffs have proved each of these things by a preponderance of the

evidence then you should find for Plaintiffs, and go on to consider the question of damages. If,

on the other hand, you find that Plaintiffs have failed to prove any one of these things by a

preponderance of the evidence, then you should find for Defendants.

____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         29
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 29 of 48 Document 139
                                  LIABILITY OF SUPERVISOR

       To succeed on Plaintiffs claim against Lt. Felician, Plaintiff must prove each of the
following by a preponderance of the evidence:

       Det. Simmert -and/or other unnamed person(s)- executed an unreasonable search and/or
seizure of Plaintiffs and their property;

       Lt. Felician knew that Det. Simmert -or the other unnamed person(s) - was about to execute
an unreasonable search and/or seizure of Plaintiffs and their Property;

       Lt. Felician approved, assisted, condoned, or purposely ignored the unreasonable search
and/or seizure of Plaintiffs and their Property;

       As a result, Plaintiffs were injured.

If you find that Plaintiffs have proven each of these things by a preponderance of the evidence,
then you must decide for Plaintiffs, and go on to consider the question of damages.

If, on the other hand, you find that Plaintiffs have failed to prove any one of these things by a
preponderance of the evidence, then you must decide for Defendant, and you will not consider the
question of damages.

____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         30
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 30 of 48 Document 139
          SPECIAL JURY INSTRUCTION: “PROVING POLICE MISCONDUCT”


        ‘Police misconduct’ may be proved through circumstantial evidence, particularly where

officers are sued for damages arising from the unreasonable execution of a search warrant.


        Circumstantial evidence is allowed because it is unfair to require plaintiffs to specifically

identify which officers caused their damages, because the Plaintiffs are excluded from the search

area.


        The use of circumstantial evidence is designed to prevent the scenario where police officers

are allowed to “hide behind shield of anonymity and force plaintiffs to produce evidence that they

cannot possibly acquire”, as it is “not in the interests of justice to shield guilty parties from

liabilities where their identifies are not known due to the protocols they employed.


        Finally, when a Plaintiff is deprived of the opportunity to learn exactly which officer took

what actions (during the course of a search warrant executed under the “exclusive control” of the

officers) the Plaintiffs may prove their ‘damage’ claims through ‘res ipsa loquitor’ which is a

Latin phrase meaning “the matter speaks for itself” and allows for “permissible inferences from

unexplained events.”


____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         31
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 31 of 48 Document 139
                                            DAMAGES


       There are two separate forms of damages that you must consider in this case: compensatory

damage and punitive damages.

       If you find in favor of Plaintiffs on any of their claims, then you must determine the

amount of money that will fairly compensate Plaintiffs for any injury that he sustained as a direct

result of the unreasonable search. These are called “compensatory damages.”

       Plaintiffs must prove their damages by a preponderance of the evidence. Your award must

be based on evidence and not speculation or guesswork. This does not mean, however, that

compensatory damages are restricted to the actual loss of money; rather, you may also award

compensatory damages to Plaintiff to compensate them, even if those aspects are not easy to

measure. You should consider the following types of compensatory damages, and no others:

       a. The mental and emotional pain and suffering, loss of a normal life or reputation that

           Plaintiffs have experienced and is reasonably certain to experience in the future. No

           evidence of the dollar value of mental and emotional pain and suffering, or loss of a

           normal life and reputation has been or needs to be introduced. There is a no exact

           standard for setting the damages to be awarded on account of these factors. You are to

           determine an amount that will fairly compensate the Plaintiffs for the injuries they have

           sustained.

       b. The reasonable value of property damaged or destroyed.

       c. The value of the animals and their progeny that Plaintiff has lost and is reasonably

           certain to lose in the future.

       With regard to the mental aspects of Plaintiffs’ injury, Plaintiffs seek to recover

compensatory damages for mental and emotional pain and suffering that he experienced as a result

of the events in question. No evidence of the dollar value of mental and emotional pain and

suffering has been or needs to introduced. There is no exact standard for setting the damages to be


                                         32
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 32 of 48 Document 139
awarded on account of pain and suffering. You are to determine an amount that will fairly

compensate Plaintiffs for the injury they have sustained.

       If you have found for Plaintiffs on any of their claims, but do not believe Plaintiffs proved

compensatory damages, then you should award the nominal amount of $1.00.

____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                         33
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 33 of 48 Document 139
                                       PUNITIVE DAMAGES


       If you find for Plaintiffs on any of their claims, you may, but are not required to, assess

punitive damages against any defendant who you find violated Plaintiffs’ rights. The purpose of

punitive damages is to punish a defendant for his conduct and to serve as an example or warning to

other individuals who may engage in similar conduct. You must consider whether to assess

punitive damages against each defendant, separately.


       Plaintiffs must prove by a preponderance of the evidence that punitive damages should be

assessed, against Defendant Lt. Felician and/or Defendant Det. Simmert. You may assess punitive

damages only if you find that any given defendant’s conduct was malicious or in reckless

disregard of Plaintiffs’ rights. You should classify conduct as malicious if you find the conduct

was accompanied by ill will or spite or was done for the purpose of injuring Plaintiffs. Conduct

should be treated as being in reckless disregard for Plaintiffs’ rights if, under the circumstances, it

reflects a complete indifference to Plaintiffs’ safety or rights.


       If you find that punitive damages are appropriate, then you must use sound reason in

setting the amount of those damages. Punitive damages, if any, should be in an amount sufficient

to fulfill the purposes that I have described to you, but should not reflect bias, prejudice, or

sympathy toward any party. In determining the amount of any punitive damages, you should

consider the following factors.


       FIRST:          The reprehensibility of the conduct of Defendants.


       SECOND:         The impact of the conduct of Defendants on Plaintiffs.




                                         34
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 34 of 48 Document 139
      THIRD:        The relationship between Plaintiffs and Defendants.


      FOURTH:       The likelihood that Defendants would repeat the conduct if an award of

                    punitive damages is not made.


      FIFITH:       The relationship of any award of punitive damages to the amount of actual

                    harm Plaintiff suffered.



____ Given

_____ Rejected

_____ Withdrawn

_____ Objected to




                                        35
         Case 2:16-cv-00534-NJ Filed 10/26/20 Page 35 of 48 Document 139
                                            PART III


                                      DELIBERATIONS


MEMBERS OF THE JURY:


       This case will be submitted to you in the form of a Special Verdict Form consisting of ___

questions. A form for the Special Verdict has been prepared for your convenience.


       [SPECIAL VERDICT FORM READ]


       You will note that certain questions in the Special Verdict Form are to be answered only if

you have answered a previous question in a particular manner. Therefore, it is extremely

important that you read each question very carefully before you answer it. Do not needlessly

answer questions.


       The amounts to be inserted by you in your answer to the damage questions are for you to

determine from the evidence. What counsel ask for in their arguments is no criterion or measure

of damages sustained. The opinion or conclusion as to what damages should be awarded should

not influence you unless it is sustained by the evidence. Examine the evidence carefully and

dispassionately and determine your answers from the evidence in this case.


       Any damages you award must have a reasonable basis in the evidence. They need not be

mathematically exact, but there must be enough evidence for you to make a reasonable estimate of

damages without speculation or guesswork.




                                         36
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 36 of 48 Document 139
       Nothing should be added to or subtracted from your answer to the damage questions

because of sympathy or resentment, nor should you make any deductions because of a doubt in

your mind as to the liability of any party.


       The fact that I have instructed you on the matter of damages should not be considered as

intimidating any view of the court as to which party is entitled to your verdict in this case.

Instructions on damages have been given solely for your guidance.


       Your duty is to answer the questions on the Special Verdict form which, according to the

evidence any my instructions, you are required to answer in order to arrive at a completed verdict.

It then becomes my duty to direct judgment according to law and according to the facts as you

have found them.


       You are to answer the questions on the Special Verdict form solely upon the evidence

received in this trial. You are to be guided by my instructions and your own sound judgment in

considering the evidence in this case and in answering each questions.


       You must not concern yourselves about whether your answers will be favorable to one

party or to the other, nor with what the final result of the lawsuit may be.


       Your verdict must represent the considered judgment of each juror. In order to return a

verdict, it is necessary that each juror agree. Your verdict as to each question you are required to

answer in order to arrive at a completed verdict must be unanimous.


       You should make every reasonable effort to reach a verdict. In doing so, you should

consult with one another, express your own views, and listen to the opinions of your fellow jurors.

Discuss your differences with an open mind. Do not hesitate to re-examine your own views and

change your opinion if you come to believe it is wrong. But you should not surrender your honest




                                         37
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 37 of 48 Document 139
beliefs about the weight or effect of evidence solely because of the opinions of your fellow juror or

for the purpose of returning a unanimous verdict.


         Each of you should give fair and equal consideration to all of the evidence and deliberate

with the goal of reaching an agreement which is consistent with the individual judgment of each

juror.


         You are impartial judges of the facts. Your sole interest is to determine whether the parties

have proved their respective cases by a preponderance of the evidence.


                                      CLOSING ARGUMENTS


                                 CONCLUDING INSTRUCTIONS


         Members of the jury, this case is ready to be formally submitted to you for your serious

deliberation. You will consider the case fairly, honestly, impartially, and in light of reason and

common sense. Give each question in the verdict your careful and conscientious consideration. In

answering each question, free your minds of all feelings of sympathy, bias or prejudice.


         This case has taken a great deal of time and effort to prepare and try. There is no reason to

think that it could be better tried or that another jury is better qualified to decide it. It is important,

therefore, that you reach a verdict if you can do so conscientiously.


         Nothing said in these instructions and nothing in the verdict form, prepared for your

convenience, is meant to suggest or convey in any way or manner any intimidation as to what

verdict the Court thinks you should find. What the verdict shall be is your sole and exclusive duty

and responsibility. Let your verdict speak the truth, whatever the truth may be.


         If it becomes necessary during your deliberations to communicate with the Court, you may

send a note through the bailiff, signed by your foreperson or by one or more members of the jury.


                                          38
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 38 of 48 Document 139
No member of the jury should ever attempt to communicate with the Court by any means other

than a signed writing, and the court will never communicate with any member of the jury on any

subject touching the merits of the case other than in writing or orally here in open court.


       You will note from the oath about to be taken by the bailiff that (s)he too, as ell as all other

persons, are forbidden to communicate in any way or manner with any member of the jury on any

subject touching the merits of the case.


       Bear in mind also that you are never to reveal to any person – not even to the Court – how

the jury stands, numerically or otherwise, on the question before you, until after you have reached

a unanimous verdict.


       Upon retiring to your jury room, your first duty will be to select one of your number as

foreperson who will preside over your deliberations, complete the verdict form with the answers

you have agreed upon, and serve as your spokesperson here in court. His or her vote, however, is

entitled to no greater weight than the vote of any other juror.


       During the course of your deliberations, you should assume the attitude of judges of the

facts rather than that of partisans or advocates. Your highest contribution to the administration of

justice is to ascertain the true facts in this case and return a verdict accordingly. When your

deliberations are concluded, and your answers are inserted in the verdict form, the foreperson will

sign and date the verdict and all of you will return with your verdict here in open court.




                                         39
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 39 of 48 Document 139
          3. Proposed Special Verdict Forms




                        CLAIM NO. 1: UNREASONABLE SEARCH


Question No. 1: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)


       Did Lt. Felician and/or Det. Simmert conduct a search of any Plaintiffs in an unreasonable

manner?


              A) As to 13th Street Property        Answer:                __________ (yes/no)

              B) As to 16th Street Property        Answer:                __________ (yes/no)

              C) As to 17th Street Property        Answer:                __________ (yes/no)

              D) As to S. KK Street Property       Answer:                __________ (yes/no)

              E) As to Terry Cullen personally Answer:                    __________ (yes/no)


Question No. 2: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question NO. 1.

       What amount of money, if any, do you award to fairly and reasonably compensate the

Plaintiffs for being unreasonably searched by Lt. Felician and/or Det. Simmert?

              A) As to 13th Street Property        Amount:                __________

              B) As to 16th Street Property        Amount:                __________

              C) As to 17th Street Property        Amount:                __________

              D) As to S. KK Street Property       Amount:                __________

              E) As to Terry Cullen personally Amount:                    __________




                                         40
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 40 of 48 Document 139
                             CLAIM NO. 2: FAILURE TO INTERVENE

                               AS TO UNREASONABLE SEARCH

Question No. 3: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question No. 1.



       Did Lt. Felician and/or Det. Simmert fail to intervene to prevent an unreasonable search of

any property of Plaintiff?

               A) As to 13th Street Property         Answer:                __________(yes/no)

               B) As to 16th Street Property         Answer:                __________(yes/no)

               C) As to 17th Street Property         Answer:                __________(yes/no)

               D) As to S. KK Street Property        Answer:                __________(yes/no)

               E) As to Terry Cullen personally Answer:                     __________(yes/no)




Question No. 4: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE Answer this question, if and only if, you answered “YES” to ANY (A-E) Question No. 3.

       What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs, for Lt. Felician’s and/or Det. Simmert’s failure to intervene to prevent an unreasonable

search of any property of Plaintiff?

               A) As to 13th Street Property         Amount:                __________

               B) As to 16th Street Property         Amount:                __________

               C) As to 17th Street Property         Amount:                __________

               D) As to S. KK Street Property        Amount:                __________

               E) As to Terry Cullen personally Amount:                     __________


                                         41
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 41 of 48 Document 139
              CLAIM NO. 3: FAILURE TO INTERVENE AGAINST LT. FELICIAN

              (AS THE SUPERVISOR) TO PREVENT UNREASONABLE SEARCH

Question No. 5: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)


NOTE: Answer this question if, and only if, you answered “YES” to Question No. 1.

        Did Lt. Felician approve, assist, condone, or purposely ignore an unreasonable search of

Plaintiffs?

                Answer:               ___________(yes/no)



Question No. 6: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)


NOTE: Answer this question if, and only if, you answered “YES” to Question No. 5.

        What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs for Lt. Felician’s failure to supervise and prevent an unreasonable search?



                A) As to 13th Street Property        Amount:                 __________

                B) As to 16th Street Property        Amount:                 __________

                C) As to 17th Street Property        Amount:                 __________

                D) As to S. KK Street Property       Amount:                 __________

                E) As to Terry Cullen personally Amount:                     __________




                                         42
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 42 of 48 Document 139
                         CLAIM NO. 4: UNREASONABLE SEIZURE


Question No. 7: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)


       Did Lt. Felician and/or Det. Simmert conduct an unreasonable seizure of Plaintiffs’ property?


              A) As to 13th Street Property         Answer:                __________ (yes/no)

              B) As to 16th Street Property         Answer:                __________ (yes/no)

              C) As to 17th Street Property         Answer:                __________ (yes/no)

              D) As to S. KK Street Property        Answer:                __________ (yes/no)

              E) As to Terry Cullen personally Answer:                     __________ (yes/no)




Question No. 8: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question 7.

       What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs for property unreasonably seized by Lt. Felician and/or Det. Simmert?



              A) As to 13th Street Property         Amount:                __________

              B) As to 16th Street Property         Amount:                __________

              C) As to 17th Street Property         Amount:                __________

              D) As to S. KK Street Property        Amount:                __________

              E) As to Terry Cullen personally Amount:                     __________




                                         43
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 43 of 48 Document 139
                         CLAIM NO. 5: FAILURE TO INTERVENE

                              AS TO UNREASONABLE SEIZURE



Question No. 9: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question No. 7.

       Did Officers Lt. Felician and/or Det. Simmert fail to intervene during an unreasonable

seizure of Plaintiffs’ property?

               A) As to 13th Street Property         Answer:                __________(yes/no)

               B) As to 16th Street Property         Answer:                __________(yes/no)

               C) As to 17th Street Property         Answer:                __________(yes/no)

               D) As to S. KK Street Property        Answer:                __________(yes/no)

               E) As to Terry Cullen personally Answer:                     __________ (yes/no)


Question No. 10: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE Answer this question, if and only if, you answered “YES” to ANY (A-E) Question No. 9.


       What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs for Lt. Felician’s and/or Det. Simmert’s failure to intervene to prevent an unreasonable

seizure?

               A) As to 13th Street Property         Amount:                __________

               B) As to 16th Street Property         Amount:                __________

               C) As to 17th Street Property         Amount:                __________

               D) As to S. KK Street Property        Amount:                __________

               E) As to Terry Cullen personally Amount:                     __________




                                          44
           Case 2:16-cv-00534-NJ Filed 10/26/20 Page 44 of 48 Document 139
                CLAIM NO. 6: Lt. FELICIAN - FAILURE TO SUPERVISE

                                  UNREASONABLE SEARCH

Question No. 11: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question No. __.

       Did Lt. Felician approve, assist, condone, or purposely ignore the unreasonable search?

               A) As to 13th Street Property          Answer:                __________ (yes/no)

               B) As to 16th Street Property          Answer:                __________ (yes/no)

               C) As to 17th Street Property          Answer:                __________ (yes/no)

               D) As to S. KK Street Property         Answer:                __________ (yes/no)

               E) As to Terry Cullen personally Answer:                      __________ (yes/no)


Question No. 11: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to ANY (A-E) Question No. 11.


       What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs for Lt. Felician’s failure to supervise and prevent the unreasonable search?

               A) As to 13th Street Property          Amount:                __________

               B) As to 16th Street Property          Amount:                __________

               C) As to 17th Street Property          Amount:                __________

               D) As to S. KK Street Property         Amount:                __________

               E) As to Terry Cullen personally Amount:                      __________




                                         45
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 45 of 48 Document 139
                 CLAIM NO. 7: Lt. FELICIAN - FAILURE TO SUPERVISE

                                  UNREASONABLE SEIZURE

Question No. 12: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to Question No. __.

       Did Lt. Felician approve, assist, condone, or purposely ignore an unreasonable seizure?

               F) As to 13th Street Property          Answer:                __________ (yes/no)

               G) As to 16th Street Property          Answer:                __________ (yes/no)

               H) As to 17th Street Property          Answer:                __________ (yes/no)

               I) As to S. KK Street Property         Answer:                __________ (yes/no)

               J) As to Terry Cullen personally Answer:                      __________ (yes/no)


Question No. 13: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: Answer this question if, and only if, you answered “YES” to ANY (A-E) Question No. 12.


       What amount of money, if any, do you award to fairly and reasonably compensate

Plaintiffs for Lt. Felician’s failure to supervise and prevent the unreasonable seizure?

               F) As to 13th Street Property          Amount:                __________

               G) As to 16th Street Property          Amount:                __________

               H) As to 17th Street Property          Amount:                __________

               I) As to S. KK Street Property         Amount:                __________

               J) As to Terry Cullen personally Amount:                      __________




                                         46
          Case 2:16-cv-00534-NJ Filed 10/26/20 Page 46 of 48 Document 139
                         PUNITIVE DAMAGES AGAINST Lt. FELICIAN

Question No. 11:         (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: You should answer this question if, and only if, you answered “YES” to Question No. 1.

          Was the conduct of Lt. Felician and/or malicious or in reckless disregard of Plaintiffs

rights?



                 Answer:                ____________

                                        (yes / no)



Question No. 12: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: You should answer this question, if, and only if, you answered “YES” to Question No. 11.

          What amount of money, if any, do you award against Lt. Felician as punitive damages?



                 Answer:                ___________

                                        (Amount)




                                           47
            Case 2:16-cv-00534-NJ Filed 10/26/20 Page 47 of 48 Document 139
                               PUNITIVE DAMAGES AGAINST Det. SIMMERT



Question No. 13: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: You should answer this question if, and only if, you answered “YES” to Question No. 3,
Question No. 4, and Question No. 5.


           Was the conduct of Det. Simmert malicious or in reckless disregard of Plaintiffs’ rights?



                       Answer:           ___________ (yes / no)




Question No. 14: (SEE PART ___, SECTION ___ OF JURY INSTURCTION)

NOTE: You should answer this question if, and only if, you answered “YES” to Question No. 13.

           What amount of money, if any, do you award against Det. Simmert as punitive damages?



                       Answer:           $______________ (Amount)




Dated: October 26, 2020
/s/ electronically signed by

Attorney Mark Murphy
Attorney Mark Murphy, WisBar#1017745
Counsel for Plaintiffs
657 S 72nd Street
Milwaukee, WI 53214
414.322.5452 mobile
attorneymarkmurphy@sbcglobal.net




                                               48
                Case 2:16-cv-00534-NJ Filed 10/26/20 Page 48 of 48 Document 139
